90 S.W.3d 537 (2002)
David ROGERS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 79789.
Missouri Court of Appeals, Eastern District, Division Four.
November 13, 2002.
*538 Irene C. Karns, Assistant State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, John M. Morris, III, Assistant Attorney General, Jefferson City, MO, for respondent.
Before WILLIAM H. CRANDALL, P.J., SHERRI B. SULLIVAN, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
David Rogers appeals his conviction on one count of kidnapping under section 565.110 RSMo 2000.
We have reviewed the parties' briefs and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Rule 30.25(b).